DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
3.	Claims 1-8 are pending. Claims 1-8 are under examination on the merits. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Morphology and phase controlled synthesis of CsxWO3 powders by solvothermal method and their optical properties, Powder Technology, 270, 329–336, 2015, hereinafter “Liu”). 
	
Regarding claim 1: Liu discloses an infrared absorber (Page 329, Introduction, left Col., 1st para, lines 1-9), comprising: a resin medium, and a composite tungsten oxide particle cluster composed of composite tungsten oxide particles clustered together and disposed in the resin medium, the composite tungsten oxide particle cluster being formed to have a cluster shape by allowing the composite tungsten oxide particles to be locally densely aggregated into the resin medium, wherein the composite tungsten oxide particle cluster has at least one shape selected from the group consisting of a band shape, a scale shape and a rod shape (Page 330, Results and discussion, right Col., 2nd para, lines 1-20 to Page 331, left Col., 1st para, lines 1-5; Page 331, Fig. 2; Page 332, left Col., Fig. 5; Page 333, Fig. 8).  

Regarding claim 2: Liu discloses the infrared absorber (Page 329, Introduction, left Col., 1st para, lines 1-9), wherein a length of the composite tungsten oxide particle cluster in a width direction is 2 µm or less (i.e., 10-20 nm in diameter; Page 330, Results and discussion, right Col., 2nd para, lines 1-20 to Page 331, left Col., 1st para, lines 1-5; Page 331, Fig. 2)

Regarding claim 3: Liu discloses the infrared absorber (Page 329, Introduction, left Col., 1st para, lines 1-9), wherein a length of the composite tungsten oxide particle cluster in a lengthwise direction is 10 µm or less (Page 330, Results and discussion, right Col., 2nd para, lines 1-20 to Page 331, left Col., 1st para, lines 1-5; Page 331, Fig. 2; Page 332, left Col., Fig. 5; Page 333, Fig. 8).  

Regarding claims 4-5: Liu discloses the infrared absorber (Page 329, Introduction, left Col., 1st para, lines 1-9), wherein the composite tungsten oxide particles contain a composite tungsten oxide such as Cs0.20WO3 having a hexagonal crystal structure (Page 332, right Col., 2nd para, lines 1-9, Fig. 6; Page 333, right Col., Fig. 9). 

Regarding claim 6: Liu discloses the infrared absorber (Page 329, Introduction, left Col., 1st para, lines 1-9), comprising: a resin medium, and a composite tungsten oxide particle cluster composed of composite tungsten oxide particles clustered together and disposed in the resin medium, the composite tungsten oxide particle cluster being formed to have a cluster shape by allowing the composite tungsten oxide particles to be locally densely aggregated into the resin medium, wherein the composite tungsten oxide particle cluster has at least one shape selected from the group consisting of a band shape, a scale shape and a rod shape (Page 330, Results and discussion, right Col., 2nd para, lines 1-20 to Page 331, left Col., 1st para, lines 1-5; Page 331, Fig. 2; Page 332, left Col., Fig. 5; Page 333, Fig. 8). Liu is silent regarding when an area of the composite tungsten oxide particles present in the composite tungsten oxide particle cluster is expressed as A, which is obtained by image processing for a taken image, and an area of a region enclosed by an outline of the composite tungsten oxide particle cluster is expressed as B which is obtained by image processing for a taken image, an area ratio S calculated by the following formula (2) is 50% or less,  A/B X 100= S (2).
However, since Liu discloses the identical or substantially identical an infrared absorber comprising the composite tungsten oxide particle cluster having the identical shape as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e.an area ratio S, would inherently/implicitly be achieved by Liu  (i.e., when an area of the composite tungsten oxide particles present in the composite tungsten oxide particle cluster is expressed as A, and an area of a region enclosed by an outline of the composite tungsten oxide particle cluster is expressed as B, an area ratio S calculated by the following formula (2) is 50% or less,
A/B X 100= S (2)). If there is any difference between the product of Liu and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Morphology and phase controlled synthesis of CsxWO3 powders by solvothermal method and their optical properties, Powder Technology, 270, 329–336, 2015, hereinafter “Liu”) as applied to claim 1 above, and further in view of Takeda et al. (US Pub. No. 2015/0153478 A1, hereinafter “Takeda”). 

Regarding claims 7-8: The disclosure of Liu is adequately set forth in paragraph 7 above and is incorporated herein by reference. Liu does not expressly teach the resin medium is at least one resin selected from the group consisting of polyethylene resin, polyvinyl chloride resin, polyvinylidene chloride resin, polyvinyl alcohol resin, polystyrene resin, polypropylene resin, ethylene vinyl acetate copolymer, polyester resin, fluorine resin, polycarbonate resin, acrylic resin, and polyvinyl butyral resin, and wherein the infrared absorber has any shape selected from a film shape, a tape shape, and a fiber shape.
However, Takeda teaches an infrared absorber (Page 8, [0140]; Page 19, [0293]), comprising: a resin medium (Page 12, [0189]; Page 21, [0323]-[0326], Example 3), and a composite tungsten oxide particle aggregate (Page 8, [0142]), and disposed in the resin medium (Page 12, [0188]; Page 21, [0323]-[0326], Example 3), wherein the composite tungsten oxide particle as at least one shape selected from the group consisting of a band shape, a scale shape and a rod shape (Page 4, [0064]; Page 13, [0199]), wherein the resin medium is at least one resin selected from the group consisting of polyethylene resin, polyvinyl! chloride resin, polyvinylidene chloride resin, polyvinyl alcohol resin, polystyrene resin, polypropylene resin, ethylene vinyl acetate copolymer, polyester resin, fluorine resin, polycarbonate resin, acrylic resin, and polyvinyl butyral resin (Page 12, [0189]), and wherein the infrared absorber has any shape selected from a film shape, a tape shape, and a fiber shape (Page 12, [0186]; Page 21, [0323]-[0326], Example 3) with benefit of providing an infrared-shielding nanoparticle dispersion that sufficiently transmits light in the visible region, has light-shielding characteristics in the near-infrared region, and does not require the use of a bulky manufacturing apparatus when the film is formed on the base material (Page 3, [0043]). 
In an analogous art of the infrared-shielding nanoparticles dispersion comprising composite tungsten oxide particles, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the resin medium by Liu, so as to include the resin medium as set forth, and the infrared absorber has any shape selected from a film shape, a tape shape, and a fiber shape as taught by Takeda, and would have been motivated to do so with reasonable expectation that this would result in providing an infrared-shielding nanoparticle dispersion that sufficiently transmits light in the visible region, has light-shielding characteristics in the near-infrared region, and does not require the use of a bulky manufacturing apparatus when the film is formed on the base material as suggested by Takeda (Page 3, [0043]).  
Response to Arguments
10.	Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
10/05/2022